Citation Nr: 0002342	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for a right below-the-knee amputation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from February 1962 to 
February 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO) which denied a claim for compensation under 
38 U.S.C.A. § 1151 for the loss of use of the veteran's right 
foot.  The Board remanded this case in August 1997.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The evidence of record indicates that the right below-
the-knee amputation was related to ischemia of the right 
lower extremity and not to the February 19, 1993 aorto-
bifemoral bypass graft.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
right below-the-knee amputation are not met.  38 U.S.C.A. 
§§ 1151, 5107(b) (West 1991); 38 C.F.R. § 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant underwent an aorto-bifemoral bypass graft of 
the right lower extremity on February 19, 1993 at a VA 
medical facility.  In the several months prior to this 
procedure, the appellant had a history of cold and pain in 
the right lower extremity.  In early December 1992, he 
complained of acute onset of cold sensation, pain, and 
swelling of the right lower extremity.  December 1992 and 
January 1993 VA clinical records noted complaints of cold, 
tingling, and numbness, and concluded that the symptoms 
represented insufficient circulation to the right lower 
extremity.  Also noted were past excessive alcohol use and 
current tobacco use.  In the weeks immediately before 
surgery, the pain was exacerbated and he had to continually 
rest his right foot.  

He was admitted to a VA hospital on February 17, 1993.  An 
aortogram showed partial occlusion of the right iliac 
arteries.  As a result, the appellant's treating physicians 
planned an aorto-bifemoral bypass graft.  The appellant 
signed a consent form on February 18, 1993 indicating that he 
understood the proposed procedure, the attendant risks and 
expected results, and that he acknowledged that no guarantees 
were made concerning the result of the procedure.  On 
February 19, 1993, an aorto-bifemoral bypass graft was 
performed with good results.  Postoperative swelling was 
reduced by use of intermittent compression pneumatic 
stockings.  There was increased circulation, a burning 
sensation, and tenderness in the right lower extremity, but 
no relief of pain in the right foot, which was felt to be 
ischemic neuropathy due to long standing ischemia prior to 
surgery.  Three days postoperatively he had signs of delirium 
tremens secondary to his regular alcohol use prior to 
admission.  By the sixth day after admission, the symptoms 
abated.  He was discharged from the hospital on March 1, 
1993.  

VA clinical records following hospitalization and through 
April 1994 showed continued complaints regarding the right 
lower extremity and findings of right foot ischemia.  In 
particular, a May 1993 electromyograph (EMG) showed marked 
improvement in the right lower extremity and a history of 
surgery with probable ischemic injury.  

VA examination in April 1994 noted the appellant had vascular 
disease and right lower extremity ischemia with continuing 
pain after the February 1993 procedure.  

Other VA clinical records through December 1996 indicate that 
the appellant was followed by VA pain and vascular surgery 
clinics and underwent a series of sympathetic blocks.  It was 
felt that he had ischemic neuropathy plus possibly a 
component of reflux sympathetic dystrophy as an etiology of 
the pain.  Of particular note during this period are the 
following documents:  

VA hospital records in December 1994 indicate that the 
appellant had an angiogram that showed a mid-thigh occlusion 
of the right femoral-popliteal bypass graft and the tibial 
and peroneal arteries.  It was determined that no suitable 
surgical option was available to improve the complaints of 
pain.  It appears that revascularization was offered but 
declined by the appellant, in part because relief of pain was 
not a guaranteed result despite improved circulation.  A 
clinical record that same month noted that he had chronic 
pain secondary to ischemic neuropathy for years.  

A June 1995 VA clinical record showed a history of right 
lower extremity pain after an "unsuccessful" surgery in 
February 1993.  

August 1995 VA clinical records revealed that the appellant 
stated his right ankle pain and immobility occurred in the 
week after the February 1993 surgery and that the appellant's 
history included surgery with probable ischemic nerve injury. 

September 1995 VA clinical records indicated that the 
appellant had right lower extremity weakness and pain 
following surgery in February 1993 and a documented sciatic 
nerve injury and immobility.  

December 1995 VA clinical records noted the appellant's 
history of ischemia and right lower extremity pain after 
"unsuccessful" February 1993 surgery.  

A January 1996 VA report of contact, signed by a physician, 
indicated that: 

The [appellant] underwent [the February 1993 
procedure] in an attempt to relieve the decreased 
arterial circulation to both lower extremities, 
which was well documented preoperatively.  The 
bypass surgery did not much help his distal 
vascular disease; the disease has progressed to the 
present status to where his right foot and ankle 
are cold to the touch, cyanotic, and [without 
motion].  The exact cause of the problem is not 
known, but it is presumed that the loss of function 
is due to nerve damage caused by ischemia as a 
result of his peripheral vascular disease.  This 
condition is most probably not a result of the 
surgery, but rather to progression of the vascular 
disease.  

The appellant testified at a September 1996 hearing at the RO 
that he was informed of some consequences of the February 
1993 surgery, but not that he would be "crippled."  He 
indicated that after the surgery his right ankle would not 
move.  He stated that doctors told him that the cause of his 
difficulties was excessive alcohol and tobacco consumption 
and eating too much fatty foods.  He further indicated that 
he had surgery in July 1994 similar to that performed in 
February 1993, which a physician told him would fix his 
problems; he claimed it did not. 

In a March 1997 statement, the appellant wrote that his right 
lower extremity was amputated below the knee.  He reiterated 
his contention that his right lower extremity problems 
derived from the February 1993 surgery, resulting in 
additional disability that should be service connected.  

In May 1997, the appellant testified before the undersigned 
that he was not aware of the dangers inherent in the February 
1993 or July 1994 surgical procedures.  He reported that a 
physician told him that the surgery would fix his problem, 
that he was given a very limited opportunity to ask questions 
of the physician, and that if given a further opportunity, he 
would have asked about the impact of the surgery on his knee, 
which he claimed was deprived of movement as a result of the 
surgery.  He stated that the physician never explained the 
risk of not performing the surgery.  He also testified that a 
VA physician in the long-term pain clinic told him that the 
surgery was improperly performed, but refused to provide a 
statement to that effect.  He concluded by stating that the 
amputation was required because of circulatory problems.  

Following the Board's August 1997 remand, the appellant was 
afforded a VA examination in August 1998.  The examiner noted 
the appellant's history as above with the addition of the 
claimed July 1994 bypass graft for which records were not 
available.  He remarked that the appellant presented in 
February 1993 with ischemic rest pain in the right foot and 
obviously had ischemia in the foreseeable past, exacerbating 
in the several weeks prior to admission.  The ankle brachial 
index (ABI) was zero at the time, which according to the 
examiner denoted multi-level vascular disease.  After his 
aorto-bifemoral bypass graft, the ABIs were in the .6 to .7 
range, which the examiner stated should have relieved the 
rest pain.  However, the appellant continued to have right 
foot pain that was likely due to ischemic neuropathy.  The 
examiner concluded that the "right below-the-knee amputation 
was basically done because of [the] desire of the [appellant] 
to eliminate the continued pain in the right foot.  Certainly 
his multi-level ischemic disease was a causative factor as 
well."  

II.  Pertinent Law and Regulations

In pertinent part, the language of 38 U.S.C.A. § 1151 (West 
1991) in effect when the appellant filed his claim provided 
that when any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of his or her 
own willful misconduct, and such injury or aggravation 
resulted in additional disability or death, disability 
compensation was to be awarded in the same manner as if such 
disability, aggravation, or death were service connected.  
See 38 C.F.R. § 3.358 (1994) (the implementing regulation 
interpreted section 1151 to encompass only additional 
disability resulting from VA negligence or accidents 
occurring during treatment).  

The law governing claims for compensation benefits under 
38 U.S.C.A. § 1151 has, in recent years, been the subject of 
extensive litigation and regulatory change.  In Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L. Ed. 2d 462 
(1994), the U.S. Supreme Court invalidated VA's fault-or-
accident requirement from 38 C.F.R. § 3.358(c)(3) (1994) and 
held that section 1151 required only a causal connection 
between VA medical treatment and additional disability.  

On March 16, 1995, VA published amended regulations, 
effective retroactively to November 25, 1991, removing from 
38 C.F.R. § 3.358(c)(3) (1994) the "fault" requirement 
struck down by the Supreme Court.  60 Fed. Reg. 14,222 (Mar. 
16, 1995) (now codified at 38 C.F.R. § 3.358(c)(3) (1999).  
The appellant's claim for compensation under 38 U.S.C.A. 
§ 1151 was received at the RO on April 5, 1995.  Because his 
claim was filed after VA published this regulatory change and 
well after the effective date of the change, it is governed 
by the amended regulation rather than the earlier regulation 
interpreted by Gardner.  

The amended 38 C.F.R. § 3.358(c)(1) provides that "[i]t will 
be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith."  Section 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  Section 3.358(c)(3) 
now provides that "[c]ompensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Thus, under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  The appellant's claim must be 
evaluated in light of these criteria.?  

III.  Analysis

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim for compensation under 38 U.S.C.A. § 1151 
requires medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of an injury or 
disease as a result of hospitalization, medical or surgical 
treatment, and medical evidence linking the asserted injury 
or disease to the current disability.  Jones (James), 12 Vet. 
App. 460, 463-64 (1999).  Cf. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) (well-grounded direct service-connection claim 
requires competent medical evidence of current disability, 
lay or medical evidence of incurrence or aggravation of 
disease or injury in service, and competent medical evidence 
of a nexus between the two).  

In this case, a series of documents alludes to a history of 
surgery with probable ischemic injury.  The May 1993 EMG 
referred to a history of surgery with probable ischemic 
injury.  VA examination in April 1994 indicated continuing 
pain following the February 1993 procedure.  The June 1995 VA 
clinical record showed a history of right lower extremity 
pain after "unsuccessful" surgery in February 1993.  August 
1995 VA clinical records revealed that the appellant stated 
his right ankle pain and immobility occurred in the week 
after the February 1993 surgery and that his history included 
surgery with probable ischemic nerve injury.  September 1995 
VA clinical records indicated that he had right lower 
extremity weakness and pain following surgery in February 
1993 and a documented sciatic nerve injury and immobility.  
December 1995 VA clinical records noted his history of 
ischemia and right lower extremity pain after 
"unsuccessful" February 1993 surgery.  

These documents appear to indicate that the appellant 
suffered an injury during the February 1993 injury or that 
his right lower extremity pain arose following that surgery.  
These comments by examiners generally are historical, but the 
source or sources of these historical comments are unclear.  
If the appellant was the source of this history, these 
clinical and examination records cannot serve as competent 
medical evidence to well ground the claim.  LeShore v. Brown, 
8 Vet. App. 406, 410 (1995).  However, since it is unclear 
whether the appellant was the source of these comments, the 
truthfulness of this evidence must be presumed for the 
limited purpose of determining whether the claim is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Thus, the 
documents serve in this case as competent medical evidence 
linking the current right lower extremity disorder, 
manifested by amputation, to the February 1993 surgical 
procedure.  

Because the claim is well grounded, VA has a resulting 
statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Prior to August 1997, the RO had assisted the 
appellant in obtaining various VA clinical, examination, and 
hospital records and afforded him an opportunity to testify 
before a hearing officer in September 1996.  In addition , he 
testified before the undersigned in May 1997.  The Board 
remanded the claim in August 1997 so that the RO could obtain 
additional VA clinical records and afford the appellant a VA 
examination to determine the nature and etiology of his right 
below-the-knee amputation.  Additional records were 
associated with the claims file and a VA examination was 
conducted in August 1998.  On review, the Board sees no areas 
in which further development may be fruitful.  

The evidence, noted above, that sufficed to serve as 
competent medical evidence linking the current disorder to 
the February 1993 surgery are essentially based on history.  
It is unclear whether the examiners were simply recording 
what the appellant told them or intended to link the surgery 
to an "injury" referred to in many of those documents.  As 
to the merits of the claim, the progression of the vascular 
symptomatology and the recorded opinions of medical 
professionals offer more probative than any historical 
references.  The record shows vascular symptoms prior to the 
February 1993 bypass graft.  An angiogram performed two days 
prior to the procedure showed partial arterial occlusion.  
Following the procedure, the appellant had improved 
circulation, an intended effect of the surgery, but 
continuing pain related to ischemia.  Occlusion again 
occurred, requiring further surgical intervention, but the 
ischemia and pain continued and amputation was performed.  

The progression of vascular symptomatology, from before the 
February 1993 procedure through the amputation, clearly 
implies that the right below-the-knee amputation was related 
to this process rather than the bypass procedure.  The 
January 1996 physician's statement supports this impression.  
Although he indicated that the exact cause of the veteran's 
problem was not known, the physician did state that it was 
most likely not the result of surgery, but rather to the 
progression of the vascular disease.  

The appellant's representative argued that the conclusion 
expressed in the January 1996 physician's statement was not 
probative evidence as it did not contain a rationale for the 
opinion and could not specify an exact cause of the 
appellant's difficulties.  He suggested that the opinion 
required the support of medical treatise evidence.  That 
argument misconstrues the inquiry before the Board and the 
nature of the physician's opinion.  The Board must render its 
decision based not on absolute certainty, but on the 
preponderance of the evidence.  38 U.S.C.A. § 5107(b).  Thus, 
the fact that the physician could not be certain as to the 
cause of the appellant's difficulties does not render the 
opinion less probative.  Moreover, the physician is qualified 
to render the opinion based on his or her medical expertise, 
which in turn is based on medical training and experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  That 
alone provides the statement with significant probative 
weight, with or without the additional support of medical 
treatise evidence.  

The August 1997 Board remand, at the urging of the 
appellant's representative, directed the RO to afford the 
appellant another VA examination to determine the etiology of 
any additional disability.  The August 1998 VA examiner came 
to a similar conclusion as the January 1996 physician's 
statement, noting that the multi-level ischemic disease was a 
causative factor in the amputation and failing to link the 
disease process or outcome to the February 1993 bypass graft.  

The January 1996 physician's statement and the August 1998 VA 
examiner's opinion, coupled with the time line of vascular 
symptomatology, constitute strong probative evidence against 
the appellant's claim and outweigh the historical references 
to ischemic injury during the February 1993 surgery.  The 
appellant insists that he suffered additional disability as a 
result of the February 1993 procedure.  The record does not 
show that he has the requisite medical expertise to render 
such a medical opinion.  Espiritu, 2 Vet. App. at 494-95.  
Thus, his lay opinion cannot serve as probative evidence in 
support of his claim.  He also argues that he did not consent 
to the surgery or at least was not fully informed of the 
possible results.  The record, though, includes a February 
1993 consent form signed by him indicating that, without 
reservation, he understood the procedure, its attendant 
risks, and the expected results.  Based on the record and 
analysis above, the Board believes that the preponderance of 
the evidence is against the claim for compensation under 
38 U.S.C.A. § 1151 for a right below-the-knee amputation.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for a right below-the-
knee amputation is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
? Effective on October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 1151 (West 
Supp. 1999).  The effect of the amendment was to reverse Gardner, which held that no showing of 
negligence was necessary for recovery under section 1151.  However, this change in the law is inapplicable 
to the appellant's claim as it was filed before October 1, 1997.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 
1997) (holding that claims for benefits under 38 U.S.C.A. § 1151, filed before October 1, 1997 must be 
adjudicated under the provisions of section 1151 as they existed prior to that date).  

